ORDER
This matter having been presented to the Supreme Court following a motion for discipline by consent filed by the District XII Ethics Committee before the Disciplinary Review Board, pursuant to R. 1:20 — 10(b);
And the District XII Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent failed to act with due diligence in a matrimonial matter by failing to ensure that his reply to a motion for pendente lite support was timely filed, by failing to timely file a motion for reconsideration, and by failing to keep his client, Steven Garrision, fully informed of the date of the various motions, the outcome of those motions and the difficulties encountered in filing the required papers, as a result of which his client had to pay a $2,500 legal fee awarded to opposing counsel;
And the parties having agreed that respondent’s violation of RPC 1.3 and RPC 1.4 warrants a reprimand or an admonition;
And the Disciplinary Review Board having reviewed the record pursuant to R. l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate sanction for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having further determined that within ninety days respondent should reimburse his client, Steven Garrison, for the $2,500 counsel fee paid to the opposing attorney in the matter;
*335And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. 1:20 — 16(e);
And good cause appearing;
It is ORDERED that RICHARD H. KRESS is hereby reprimanded; and it is further
ORDERED that within ninety days after the filing date of this Order respondent shall reimburse Steven Garrison the $2,500 counsel fee paid to the opposing attorney in the matrimonial matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.